DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-3 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 5, they are deemed novel and non-obvious over the prior art of record drawn to apparatuses as instantly claimed.  The limitations “the thermostat oven unit includes a first lid member that is positioned above the sample tray and seals the upper section of the positive-electrode-side buffer solution container while the phoresis medium is being delivered by the plunger pump, and the first lid member is provided on the opening and closing door” in amended claim 1 and “the thermostat oven unit includes a first lid member that is positioned above the sample tray and seals the upper section of the positive-electrode-side buffer solution container while the phoresis medium is being delivered by the plunger pump, and the first lid member is provided on the thermostat oven main body” in amended claim 5 are not obvious over the prior art.  The pertinent art, Miyata (U.S. Patent Pub. 2016/0216235), teaches an electrophoresis apparatus (Fig. 26; [0159] line 1) comprising a sample tray (Fig. 26; [0162] lines 1-2: an anode-side tray 1104) which is driven in a vertical direction and a horizontal direction (Fig. 26; [0163] lines 1-4), a thermostat oven unit (Fig. 26; [0186] line 1: constant-temperature oven 103), a plunger pump (Fig. 1; [0006] line 8: a plunger pump 107), and a power source, wherein holes for insertion of the capillary head are provided in upper sections of the positive-electrode-side buffer solution container and the phoresis medium container (Fig. 20, 25), and the thermostat oven unit includes a first lid member and a second lid member (Fig. 3: indicating at least two sealing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                 

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795